            Case 2:20-cv-01449-DJH Document 1-1 Filed 07/22/20 Page 1Clerk
                                                                       of 18
                                                                           of the Superior Court
                                                                                 *** Electronically Filed ***
                                                                                      M. King, Deputy
                                                                                   6/23/2020 2:10:00 PM
                                                                                     Filing ID 11760677




 1   SHIELDS PETITTI, PLC
     Michael J. Petitti, Jr. – 011667
 2   Paige C. Pataky – 029951
     5090 N. 40th Street, Suite 207
 3   Phoenix, Arizona 85018
     Telephone: (602) 718-3330
 4   Facsimile: (602) 675-2356
     E-Mail: mjp@shieldspetitti.com
 5   E-Mail: pcp@shieldspetitti.com
 6
     Attorneys for Plaintiff
 7
 8                         SUPERIOR COURT OF THE STATE OF ARIZONA
 9                                         COUNTY OF MARICOPA
10
     NICHOLE GROFF,                                      No. CV2020-005728
11
12                            Plaintiff,
                                                         WAIVER OF SERVICE OF SUMMONS
13                                                       RE: DEFENDANT WALLICK &
                 v.                                      VOLK, INC.
14
     WALLICK & VOLK, INC., a Wyoming
15   corporation doing business in Arizona,
16
                              Defendant.
17
18
19
                 TO:   Wallick & Volk, Inc.
20
                       c/o Pamela Kingsley
21                     Tiffany & Bosco, P.A.
                       2525 E Camelback Rd., 7th Floor
22                     Phoenix, AZ 85016
23                     plk@tblaw.com
24
25               I acknowledge receipt of your request that I waive service of a summons in the action
26   of Nichole Groff v. Wallick & Volk, Inc., which is case number CV2020-005128 in the
27
28   1139897.1

                                                   EXHIBIT A
            Case 2:20-cv-01449-DJH Document 1-1 Filed 07/22/20 Page 2 of 18




 1   Superior Court of the State of Arizona in and for the County of Maricopa. I also have
 2
     received a copy of the complaint in the action, two copies of this instrument, and a means by
 3
     which I can return the signed waiver to you without cost to me.
 4
 5               I agree to save the cost of service of a summons and an additional copy of the
 6   complaint in this lawsuit by not requiring that the entity on whose behalf I am acting be
 7
     served with judicial process in the manner provided by the Arizona Rules of Civil
 8
 9   Procedure.1
10               I will retain all defenses or objections to the lawsuit or to the jurisdiction or venue of
11
     the court except for objections based on a defect in the summons or in the service of the
12
13   summons.
14
15
     1
       Rule 4.1 and Rule 4.2 of the Arizona Rules of Civil Procedure require certain parties to cooperate
16   in saving unnecessary costs of service of the summons and a pleading. A defendant located in the
17   United States who, after being notified of an action and asked by a plaintiff located in the United
     States to waive service of a summons, fails to do so will be required to bear the cost of such service
18   unless good cause be shown for its failure to sign and return the waiver.
19
     It is not good cause for a failure to waive service that a party believes that the complaint is
20   unfounded, or that the action has been brought in an improper place or in a court that lacks
     jurisdiction over the subject matter of the action or over its person or property. A party who waives
21   service of the summons retains all defenses and objections (except any relating to the summons or
22   to the service of the summons) and may later object to the jurisdiction of the court or to the place
     where the action has been brought.
23
     A defendant who waives service must, within the time specified on the waiver form, serve on the
24   plaintiff’s attorney (or unrepresented plaintiff) a response to the complaint and also must file a
25   signed copy of the response with the court. If the answer or motion is not served within this time, a
     default judgment may be taken against that defendant. By waiving service, a defendant is allowed
26   more time to answer than if the summons had been actually served when the request for waiver of
     service was received.
27
28   1139897.1
            Case 2:20-cv-01449-DJH Document 1-1 Filed 07/22/20 Page 3 of 18




 1               I understand that an answer or motion under Rule 12 is to be served upon Plaintiff
 2
                                  June 12
     within sixty (60) days after ______________, 2020, or within ninety (90) days after that
 3
     date if the request was sent outside the United States.
 4
 5
 6                           23rd
                 Dated this _______ day of June, 2020.
 7
 8
 9                                    /s/ Pamela L. Kingsley
                                    _____________________________________________
                                    Pamela Kingsley
10                                  Counsel for Defendant
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   1139897.1
Case 2:20-cv-01449-DJH Document 1-1 Filed 07/22/20 Page 4 of 18
Case 2:20-cv-01449-DJH Document 1-1 Filed 07/22/20 Page 5 of 18
Case 2:20-cv-01449-DJH Document 1-1 Filed 07/22/20 Page 6 of 18
Case 2:20-cv-01449-DJH Document 1-1 Filed 07/22/20 Page 7 of 18
Case 2:20-cv-01449-DJH Document 1-1 Filed 07/22/20 Page 8 of 18
Case 2:20-cv-01449-DJH Document 1-1 Filed 07/22/20 Page 9 of 18
Case 2:20-cv-01449-DJH Document 1-1 Filed 07/22/20 Page 10 of 18
Case 2:20-cv-01449-DJH Document 1-1 Filed 07/22/20 Page 11 of 18
Case 2:20-cv-01449-DJH Document 1-1 Filed 07/22/20 Page 12 of 18
            Case 2:20-cv-01449-DJH Document 1-1 Filed 07/22/20 Page 13 of 18




                                                                                  OP
 1   Michael J. Petitti, Jr. - 011667
     Paige C. Pataky- 029951
 2   SHIELDS PETITTI, PLC
     5090 N. 40th Street, Suite 207
 3   Phoenix, Arizona 85018
     Telephone: (602) 718-3330
 4   Facsimile: (602) 675-2356
     E-Mail: m ·     shields etitti.com
 5   E-Mail:        shields etitti.com
 6   Attorneys for Plaintiff Nichole Groff
 7
 8                           SUPERIOR COURT OF THE STATE OF ARIZONA

 9                                            COUNTY OF MARICOPA

10
      Nichole Groff,                                          No.
11
                                 Plaintiff,
                                                                            CV2020-005728
12                                                            COMPLAINT
                  v.
13
      Wallick & Volk, Inc., a Wyoming
14    corporation doing business in Anzona,

15                               Defendant.

16
                 Plaintiff Nicole Groff ("Plaintiff') for her cause of action against Defendant Wallick
17
     & Volk, Inc. ("Defendant" or "WV") alleges:
18
                                              GENERAL ALLEGATIONS
19
                                               (Parties and Jurisdiction)
20
                 1.    Plaintiff is a resident of Maricopa County, Arizona and was a resident of Maricopa
21
     County during all relevant times.
22
                 2.      Defendant is a Wyoming corporation registered with the Arizona Corporation
23
     Commission to perform banking/finance services in the State of Arizona and operates several
24
25   branches in Arizona, including offices in Glendale, Mesa and Scottsdale in Maricopa County.

26               3.      Defendant has committed actions and caused events to occur in Maricopa
27   County, Arizona, which are the foundation of this action and out of which this action arises.

28
     1137934.1
                Case 2:20-cv-01449-DJH Document 1-1 Filed 07/22/20 Page 14 of 18




     1    Accordingly, jurisdiction and venue are proper in this Court.

 2                                                 (Assignment of Tier)
 3                   4.      Pursuant to Rule 26.2 of the Arizona Rules of Civil Procedure, this case should
 4       be assigned to Tier 3 due to the amount of damages.
 5                                                   (Nature of Action)
 6                   5.   This is an action brought by Plaintiff to indicate violations of Title VII of the Civil
 7       Rights Act of 1964, as amended ("Title VII").
 8
                                                      (Jury Demand)
 9
                     6.   Pursuant to Rule 3 8 of the Arizona Rules of Civil Procedure, Plaintiff demands a
10
         jury trial.
11
                                FACTS COMMON TO ALL CLAIMS FOR RELIEF
12
                     7.   Plaintiff was employed by Defendant for over 15 years. She began as a Mortgage
13
         Originator in the Flagstaff, Arizona office and eventually became an officer of the company
14
15       with her own team of employees. At the time she was terminated, she was Chief Marketing

16       & Business Development Officer. She reported directly to the President, CEO and Chairman.

17                   8.   At all times, Plaintiff performed with competence and distinction and to

18       Defendant's benefit.         In fact, Plaintiff received awards and industry recognition for her
19       performance.
20                   9.   Despite her exemplary performance and long tenure, she experienced different and
21       discriminatory treatment compared to similarly situated male employees in the terms and
22       conditions of her employment, including, but not limited to, promotions, benefits and
23
         severance compared to male executive-level employees.
24
                 10.      On two occasions in mid-2018, Plaintiff reported inappropriate sexual conduct on
25
         the part of WV CEO R. Michael Groff. The inappropriate conduct had been brought to
26
         Plaintiff's attention by other WV employees.
27
28                                                            2
         1137934.1
                Case 2:20-cv-01449-DJH Document 1-1 Filed 07/22/20 Page 15 of 18




     1                11.   First, on May 3, 2018, Plaintiff reported to Steve Carver, Defendant's CFO, that

 2        Mr. Groff propositioned a married former employee during a WV event in Texas and
 3        subsequently exchanged explicit text messages with her. The ex-employee's former boss, a
 4        current WV branch manager, told Plaintiff that she was horrified that Defendant's CEO would
 5       act so inappropriately at a company event.
 6                    12.   At another company event on June 30, 2018, a WV employee disclosed to Plaintiff
 7       that Mr. Groff had made inappropriate advances and sent sexually suggestive text messages
 8
         to another employee at her branch over the course of several months in late 2017 and into
 9
         2018. This employee also witnessed Mr. Groff inappropriately touch the employee during a
10
         work function.            The employee confided in Plaintiff that she was afraid to report the
11
         inappropriate conduct to anyone else for fear of retaliation.
12
                  13.       At the same company event, Plaintiff witnessed WV Board Member and Branch
13
         Manager, Jim Roush, inappropriately touching and making sexual advances toward two WV
14
15       loan originators. Plaintiff reprimanded Mr. Roush for his inappropriate and unprofessional

16       conduct. She also reported the incident as well as the two (2) incidents involving Mr. Groff

17       to Brian Rogerson, WV President. As an officer the company, Plaintiff felt it was her duty to

18       report these concerns.
19                14.       Shortly after Plaintiff reported her good faith concerns about sexual harassment of
20       employees and former employees, she was denied a promotion that had been promised.
21       Instead, the company promoted a less qualified male peer.                 In addition, her role and
22       responsibilities were reduced and her pay was restructured in a way that substantially reduced
23
         her overall compensation.
24
                  15.       On September 17, 2018, Plaintiff was forced to resign in lieu of termination.
25
                  16.       Mr. Rogerson informed Plaintiff that she had 15 minutes to offer a letter of
26
         resignation or else she would be terminated. She was told that she would later receive a
27
28                                                            3
         l 137934.1
           Case 2:20-cv-01449-DJH Document 1-1 Filed 07/22/20 Page 16 of 18




 1   severance package. Instead of receiving a formal package, Plaintiff received an email offering

 2   to pay her a lump sum significantly less than what had been offered to a male executive who

 3   resigned. The offer also included oppressive and what she was told were non-negotiable
 4   terms, including several three (3) year restrictive covenants. Also, unlike the male executive,
 5   WV refused to pay the bonuses Plaintiff had earned and was told she would be paid.
 6           17.   On April 18, 2018, Plaintiff timely filed a charge of sex and retaliation
 7
     discrimination with the Equal Employment Opportunity Commission ("EEOC").
 8
             18.   The EEOC issued its Notice of Right to Sue thereafter. (A copy of the Notice is
 9
     attached and incorporated as Exhibit 1.)
10
             19.   Plaintiff is damaged by the wrongful acts of Defendant and its agents herein
11
     alleged, which damage includes, without limitation, the following:
12
                         a. lost salary and employment benefits due Plaintiff at the time of her
13
                             discharge and since her discharge, including damages related to ongoing
14

15                           comm1ss10ns;

16                       b. injury to Plaintiffs reputation and long-term employment and career

17                           possibilities and income potential flowing from the discriminatory and

18                           wrongful conduct by Defendant and its agents from the period of

19                           underemployment she experienced since Defendant's illegal conduct;
20                           and
21                       c. injury from humiliation, trauma, extreme stress, depression and physical
22                           and mental pain and anguish.
23           20.   The willful and wanton misconduct on the part of Defendant is such that it justifies
24
     an award of punitive damages.
25
             21.   All prerequisites to Plaintiff filing suit have been met.
26
            22.    All allegations of this Complaint are incorporated into each claim for relief in this
27
                                                       4
28   1137934.1
           Case 2:20-cv-01449-DJH Document 1-1 Filed 07/22/20 Page 17 of 18




 1   Complaint.
 2                                      FIRST CLAIM FOR RELIEF
                                (Disparate Treatment in Violation of Title VII)
 3
 4           23.     Plaintiff is a member of a protected class (female). The acts and conduct of
 5   Defendant, as alleged above, were in violation of Title VII.              Defendant intentionally
 6   discriminated against Plaintiff based on her gender. Similarly situated male employees were
 7   treated more favorably than Plaintiff in the terms and conditions of their employment.
 8           24.     Plaintiff timely filed a charge of sex discrimination, sexual harassment and
 9   retaliation. The EEOC issued its Notice of Right to Sue thereafter. (Exhibit 1).
10
             25.     Plaintiff is damaged by Defendant's violations of Title VII as hereinabove alleged
11
     or as proven at trial.
12
13                                     SECOND CLAIM FOR RELIEF
                                     (Retaliation in Violation of Title VII)
14
15           26.     Defendant intentionally, knowingly and maliciously, or in the alternative, in
16   reckless disregard of Plaintiffs federally protected rights, retaliated against Plaintiff after she
17   reported her good faith concerns of sexual harassment by certain members of its executive
18   team.
19
             27.     As a proximate result of Defendant's wrongful conduct, Plaintiff has been
20
     damaged as alleged herein or as proven at trial.
21
                 WHEREFORE, Plaintiff requests judgment in her favor and against Defendant as
22
     follows:
23
                 A. For all injunctive and declaratory relief necessary, including a declaration that
24
                    Defendant's conduct violated Title VII and enjoining Defendant from conduct
25
                    violating Plaintiffs rights;
26
27               B. For actual, consequential and incidental damages as alleged herein or as proven at
                                                       5
28   1137934.\
           Case 2:20-cv-01449-DJH Document 1-1 Filed 07/22/20 Page 18 of 18




 1                   trial;

 2                C. For punitive damages;

 3                D. For Plaintiff's attorneys' fees and costs incurred in this matter pursuant to Title VII
 4                   and any other applicable statute, rule or regulation;
 5                E. For interest on each element of damage, cost or attorneys' fees at the highest legal
 6                   rate from the date of such damage, cost or attorneys' fees was incurred until paid;
 7                   and
 8                F. For such other and further relief as the Court deems just and proper.
 9
10                DATED this /]}'" day of May, 2020.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                                          6
28   1137934. 1
